Citation Nr: 9922803	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Evaluation of service-connected rheumatic heart disease 
with a left bundle branch block, mitral systolic apical 
murmur, and aortic valve replacement, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1993 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for an aortic valve replacement, and assigned the 
veteran a rating of 30 percent for rheumatic heart disease 
with a left bundle branch block, mitral systolic apical 
murmur, and aortic valve replacement, effective from 
September 1, 1994.  Additionally, service connection was 
denied for arteriosclerotic heart disease secondary to 
rheumatic heart disease with a left bundle branch block, 
mitral systolic apical murmur, and aortic valve replacement.  
The Board remanded the veteran's appeal in March 1996 for 
further development.

(The issue of rating the veteran's service-connected 
rheumatic heart disease with a left bundle branch block, 
mitral systolic apical murmur, and aortic valve replacement 
will be addressed in the remand that follows this decision.)


FINDING OF FACT

No competent medical evidence has been submitted showing that 
arteriosclerotic heart disease is attributable to military 
service or to already service-connected disability.



CONCLUSION OF LAW

The claim of service connection for arteriosclerotic heart 
disease is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected rheumatic heart disease with a left bundle 
branch block, mitral systolic apical murmur, and aortic valve 
replacement caused and/or aggravated his arteriosclerotic 
heart disease.  Alternatively, it is alleged that the 
veteran's arteriosclerotic heart disease is directly related 
to events in military service.  It is also requested that the 
veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464, 1468-69 (Fed. Cir. 1997).  If the veteran 
does not meet the initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 71, 81 (1990).  A veteran cannot meet this burden 
merely by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  Espiritu, 
2 Vet. App. at 495. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  The third element may be 
established by the use of statutory presumptions.  38 C.F.R. 
§§ 3.307, 3.309 (1998); See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Furthermore, service connection may be granted where 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310 (1998).  
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

In the veteran's case, service medical records, including an 
October 1943 separation examination, are negative for 
complaints, diagnosis, or treatment for arteriosclerotic 
heart disease.  (The Board notes that numerous service 
medical records show that the veteran had a history of 
rheumatic fever in 1940 and was diagnosed with valvular heart 
disease, aortic stenosis, valvular heart disease, mitral 
insufficiency, and a bundle branch block.)

Numerous VA examination reports and/or opinions dating back 
to November 1947 are part of the record on appeal.  
Specifically, the veteran underwent VA examinations of the 
heart in November 1947, June 1953, July 1953, March 1953, 
September 1957, March 1972, December 1976, October 1985, July 
1988, and May 1993.  The foregoing VA examinations 
demonstrated that the veteran was suspected of having 
arteriosclerotic heart disease in March 1972.  However, it 
was not until December 1976 that a VA examiner actually 
diagnosed with him with arteriosclerotic cardio-vascular 
disease.  Moreover, the December 1976 examiner, in a January 
1977 addendum to his December 1976 examination report, opined 
that the veteran's diagnosis of arteriosclerotic cardio-
vascular disease was ". . . predicated on the 
electrocardiographic findings of ST & T wave changes due to 
arteriosclerotic vascular disease and not due to rheumatic 
heart disease.  Moreover, the December 1985 VA examiner only 
reported that the veteran had a history arteriosclerotic 
heart disease.  In addition, while the July 1988 VA examiner 
reported that examination of the veteran had revealed 
arteriosclerotic heart disease, he also opined that the 
foregoing diagnosis could not be attributed to the rheumatic 
fever the veteran had forty five years earlier which had 
resulted in some degree of mitral insufficiency.  The May 
1993 examiner diagnosed, among other things, mild to moderate 
calcific aortic stenosis and regurgitation.  However, this 
examiner opined that the aortic stenosis was ". . . most 
likely [a] chronic degenerative disease of the elderly as 
opposed to being rheumatic in origin."

Many private treatment records, dated from August 1972 to 
June 1993, and VA treatment records, dated from March 1963 to 
May 1994, are also part of the record on appeal.  These 
treatment records show the veteran's complaints, diagnoses, 
and/or treatment for chest pain beginning in September 1976.  
See VA treatment records dated in September 1976, April 1977, 
October 1988, November 1988, August 1992, June 1993, and 
March 1994.  They also show that the veteran was reported to 
have stable angina.  See VA treatment records dated in May 
1988, July 1988, and June 1993.  The veteran also had 
shortness of breath, with and without exertion, and dyspnea.  
See VA treatment records dated in September 1975, October 
1975, July 1976, August 1977, March 1978, May 1978, March 
1979, July 1988, May 1992, and May 1993.  However, a 
diagnosis of coronary artery disease does not appear in these 
records until December 1984.  

The veteran was hospitalized in December 1984 because of 
shortness of breath beyond that which he normally experienced 
due to chronic obstructive pulmonary disease.  The diagnoses 
included congestive heart failure (acute exacerbation) and 
aortic atherosclerosis and stenosis (by ultrasound).  See 
December 1984 hospitalization records from Washington 
Hospital; December 1984 echocardiogram and chest x-rays.

Subsequently, private treatment records from Louis C. 
Tripoli, M.D., starting in November 1991, show the veteran's 
complaints, diagnoses, and/or treatment for severe peripheral 
vascular disease with carotid arteriosclerosis.  See 
discharge summary from Washington Hospital for the period 
October 1991 to November 1991; October 1991 
electrocardiograms (EKG); Dr. Tripoli's treatment records 
dated in December 1991 and April 1992.

Thereafter, VA treatment records, starting in January 1992, 
show the veteran's complaints, diagnoses, and/or treatment 
for coronary artery disease.  See VA hospitalization 
discharge summary for the period June 1993 to August 1993; VA 
operation report dated in July 1993; VA treatment records 
dated in January 1992, July 1993, August 1993, March 1994, 
and May 1995.  (The Board notes that a September 1976 VA 
treatment record shows that the veteran had a three to four 
month history of chest pain and that he was diagnosed with 
possible coronary artery disease.)  The records also show 
that the veteran's medications included nitroglycerin.  See 
VA treatment record dated in November 1991.

The treatment records also show complaints, diagnoses, and/or 
treatment shortly before and after an aorta-coronary bypass 
in March 1993, a cardiac catheterization and valve 
replacement in July 1993, and the insertion of a pacemaker in 
August 1993.  See VA treatment records dated in March 1993 
and from August 1993 to May 1994; VA operation report dated 
in July 1993; VA hospitalization discharge summary for the 
period June 1993 to August 1993.

The veteran and his wife appeared at a personal hearing at 
the RO in April 1994.  The veteran testified that he felt 
weak, had shortness of breath (after walking approximately 
one block), and had chronic chest pain with, and without, 
exertion.  He also reported severe limitations in the amount 
of work he could perform around the house.  The veteran and 
his wife reported that the veteran retired from his job in 
1972 and had not worked since that time because of his heart 
problems.  His wife also reported that, due to chronic 
shortness of breath, the veteran spent most of his day 
resting.  Lastly, the veteran indicated that he believed that 
he was denied advancement at his previous job because of the 
restrictions his heart disorder placed on him.

Following the Board's March 1996 Remand, the RO scheduled the 
veteran for a VA examination to obtain clarification as to 
the relationship, if any, between service-connected rheumatic 
heart disease with a left bundle branch block, mitral 
systolic apical murmur, and aortic valve replacement and 
arteriosclerotic heart disease.  The veteran appeared for a 
VA examination in April 1996.  

On the basis of the veteran's medical chart and the veteran's 
statements, the examiner reported the following history.  The 
veteran had rheumatic fever as a child.  In June 1993, he was 
hospitalized, diagnosed with coronary artery disease (aortic 
stenosis), and underwent cardiac catheterization.  The 
catheterization revealed three-vessel coronary artery disease 
as well as aortic stenosis.  Thereafter, in July 1993, he 
underwent coronary artery bypass grafting.  Mild to moderate 
left ventricular dysfunction was revealed by EKG and 
pulmonary function studies.  Subsequently, he underwent an 
aortic valve replacement.  Post-operatively, the veteran was 
noted to develop complete heart block.  Accordingly, a dual 
chamber pacemaker was placed.  October 1995 chest x-rays 
revealed a normal heart size without evidence of congestive 
heart failure.

Following examination, the examiner opined that, 

"[i]n review of this patient's history, 
his symptoms as they exist currently are 
most likely related to his chronic 
obstructive pulmonary disease.  [The 
examiner also reported that from a review 
of the veteran's EKG and pathology,] 
there is no evidence that this patient 
had rheumatic heart disease, although he 
may well have had rheumatic fever as a 
child.  He most likely had calcific 
aortic stenosis of the degenerative 
variety.  The prosthetic aortic valve by 
physical examination appears to be 
functioning normally.  There is prior 
evidence of some left ventricular 
dysfunction and this has not been 
evaluated more recently.  He has neither 
signs nor symptoms of congestive heart 
failure at the present time, and the most 
recent x-ray available in 10/95, also 
was relatively unremarkable from a 
cardiac stand-point.  He has developed 
left bundle branch block which is not 
uncommon following aortic valve 
replacement, and he has adequate atrial 
activity and AV sequential pacemaker.  
Regarding his coronary artery disease, he 
currently has no symptoms. . . There is 
no connection between atherosclerotic 
heart disease and rheumatic heart disease 
if he were to have rheumatic heart 
disease.  There is also no known 
association of atherosclerotic heart 
disease or coronary artery disease and 
valvular heart disease of the nature for 
which this patient underwent valve 
replacement.  He is limited by some 
exertional dyspnea, but has usual daily 
activities without problems.

The diagnoses were chronic obstructive pulmonary disease - 
stable, coronary artery disease, status post coronary artery 
bypass grafting, status post bioprosthetic aortic valve 
replacement, and AV sequential pacemaker for complete heart 
block.

Thereafter, in January 1997, the following statement from the 
VA physician that conducted the April 1996 VA examination was 
received.

The [veteran's] records, file, prior [VA] 
examination which I actually performed 
[in April 1996] and his most recent 
echocardiogram were again reviewed. . . 
there is, in the chart and in review of 
the echocardiogram, no evidence that this 
patient had rheumatic heart disease or 
has rheumatic heart disease.  His aortic 
valve disease is most consistent with 
degenerative calcific aortic disease.  
The ASHD or arterial sclerotic heart 
disease is not related to rheumatic heart 
disease even if it was present.  There is 
no aggravation of ASHD caused by 
rheumatic heart disease in this patient.

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between arteriosclerotic heart disease and 
military service or an already service-connected disability.  
In short, what the veteran and his representative request in 
this case is that the Board resort to conjecture in order to 
find that the veteran's arteriosclerotic heart disease was 
caused or aggravated by his service-connected rheumatic heart 
disease with a left bundle branch block, mitral systolic 
apical murmur, and aortic valve replacement.  In fact, the 
December 1976, May 1993, and April 1996 VA examiners all 
reported that no relationship existed between the veteran's 
service-connected rheumatic heart disease and 
arteriosclerotic heart disease.  These statements stand 
uncontradicted in the record.  Therefore, the veteran's claim 
of service connection for arteriosclerotic heart disease must 
be denied as not well grounded.

As mentioned above, no medical opinion has been presented 
that tends to show a relationship between current disability 
and military service, or between current disability and 
continued symptoms since service.  Clyburn v. West, 
12 Vet. App. 296 (1999).  In addition, the Board notes that 
pertinent laws and regulations provide that certain 
disabilities, such as cardiovascular-renal disease, including 
arteriosclerosis, will be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  However, there is no evidence in the record that 
such a disease process manifested itself within this 
presumptive period.  Therefore, this statutory presumption 
does not aid the veteran in establishing a well-grounded 
claim.

In reaching its conclusions in this case, the Board has not 
overlooked the statements provided by the veteran and his 
wife.  However, while a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, lay opinion as to medical etiology, a question 
integral to the underlying claim of service connection, is 
not helpful.  See Caldwell v. Derwinski, 1 Vet. App. 466 
(1991); Bostain v. West, 11 Vet. App. 124 (1998) (someone 
qualified by knowledge, training, expertise, skill, or 
education must provide evidence regarding medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Furthermore, 
the Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Accordingly, 
the lay assertions regarding medical etiology do not 
constitute competent evidence sufficient to make the 
veteran's claim well grounded.

The veteran's representative has requested consideration of 
the benefit of the doubt; however, this principle does not 
apply until the veteran has submitted a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Importantly, as 
noted above, when the veteran fails to meet his burden of 
submitting a well-grounded claim, the Board is without 
jurisdiction to act.  Boeck, supra.  Although this case was 
previously remanded, without jurisdiction to act on a valid 
claim, the Board may not proceed to the merits of the claim 
of service connection.  Id.


ORDER

Service connection for arteriosclerotic heart disease is 
denied.


REMAND

Turning next to the veteran's claim for an increased rating 
for rheumatic heart disease with a left bundle branch block, 
mitral systolic apical murmur, and aortic valve replacement, 
the Board notes that the rating criteria for evaluating 
cardiovascular disabilities were amended on two occasions 
during the pendency of the veteran's appeal.  The first 
amendment became effective on January 12, 1998.  62 Fed. Reg. 
65207-65224 (Dec. 11, 1997).  The second amendment became 
effective on August 13, 1998.  63 Fed. Reg. 37778-37779 (July 
14, 1998).

The Court has held that, where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant must be applied, unless Congress 
provides otherwise or the Secretary permits action to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  
Since Congress has not provided otherwise in this particular 
instance, and because the Secretary has not permitted action 
contrary to the rule in Karnas, analysis of the veteran's 
claim must include consideration of each version of the 
applicable rating criteria.  Id.

Tellingly, notice of the changes by way of a statement of the 
case or supplemental statement of the case has not been 
provided.  Moreover, no examination has been conducted which 
takes into account the change in criteria.  

To satisfy these procedural requirements, a second remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1998).  
An examiner must take into account the records of prior 
medical treatment and provide clinical findings sufficient to 
rate the veteran's service-connected heart disability in 
accordance with the applicable criteria, both old and new.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); Massey v. 
Brown, 7 Vet. App. 204 (1994).

For the reasons stated, this rating issue is REMANDED to the 
RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal. 

2.  The RO should schedule the veteran 
for an examination to assess the severity 
of his service-connected heart 
difficulties.  The examiner should review 
the entire claims folder, copies of both 
old and new rating criteria, and a copy 
of this remand.  Clinical findings should 
be elicited so that both the old and new 
rating criteria may be applied. 

3.  The RO should take adjudicatory 
action on the veteran's claim.  
Adjudication of the claim should take 
into account both old and new rating 
criteria.  The version most favorable to 
the veteran should be used to assign a 
rating.  If the benefit sought remains 
denied, a supplemental statement of the 
case should be issued.  The supplemental 
statement of the case should include the 
new and old schedular rating criteria, 
with appropriate citations, and an 
explanation of how such criteria affect 
the RO's decision.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of the 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

